Citation Nr: 0941461	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for a 
psychiatric disorder.  

In his June 2004 VA Form 9, the Veteran requested a hearing 
before the Board at his local RO.  The Veteran was sent a 
November 2004 letter notifying him that a Travel Board 
hearing had been scheduled for February 2, 2005.  The Veteran 
was instructed to respond to the letter within two weeks in 
order to retain his slot.  The Veteran did not respond to 
this letter, and his request for a hearing is therefore 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

This claim was remanded by the Board in December 2006.  It 
now returns for appellate review. 


FINDING OF FACT

The evidence does not establish that the Veteran's 
psychiatric disorder had its onset in active service or is 
otherwise related to an injury, disease, or event in service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The Veteran contends that he is entitled to service 
connection for depression and an anxiety disorder.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In his June 2003 notice of disagreement (NOD), the Veteran 
argues that before he went into the service he had no mental 
health issues.  He states that when he got out of the 
service, he was having severe problems with depression and 
anxiety.  The Veteran states that he turned to using alcohol 
and drugs to "self medicate" the symptoms of his depression 
and anxiety.  Thus, he argues, his depression was not caused 
by his substance abuse but rather he used alcohol and drugs 
because of his depression and anxiety.  

The Board acknowledges the Veteran's statements regarding the 
etiology of his anxiety and depression.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing any medical 
disorder or rendering an opinion as to the cause or etiology 
of any current disorder.  See id.; Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Consequently, he cannot provide a 
competent opinion regarding the cause of his anxiety and 
depression.  Thus, while the Board may consider the Veteran's 
account of what happened to him in service and thereafter, 
assessing its credibility and weight as appropriate, the 
Board cannot accept the Veteran's statements that his 
psychiatric disorder was caused or aggravated by an in-
service event or injury as competent evidence of service 
incurrence.  See id; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The Board has reviewed the Veteran's service treatment 
records, service personnel records, post-service treatment 
records, a letter written by a friend of the Veteran, and a 
letter written by the Veteran's doctor.  

The Veteran's April 1982 entrance examination is negative for 
any psychological disorder.  In November 1984, a mental 
status evaluation of the Veteran was performed in response to 
a request that the Veteran be discharged for the good of the 
service.  The November 1984 Report of Mental Status 
Evaluation reflects that the Veteran's behavior was normal, 
he was fully alert, his mood and affect were unremarkable, 
his thinking process was clear, his thought content normal, 
and his memory good.  It was found that the Veteran was 
mentally responsible and met retention requirements.  A 
November 2004 examination performed the same day is negative 
for a psychological condition.  In a Report of Medical 
History filled out by the Veteran in conjunction with this 
examination, the Veteran denied depression, excessive worry, 
or nervous trouble of any sort, and did not report any other 
psychological condition.  

A December 1984 treatment record notes that the Veteran 
claimed to have a "drinking problem."  The Veteran was 
therefore enrolled in an alcohol and drug abuse prevention 
and control program (ADAPCP).  A December 1984 ADAPCP report 
reflects that the counselor felt that the Veteran was not 
progressing in the rehabilitation program.  This report also 
reflects that the Commander deemed the Veteran's progress and 
military effectiveness unsatisfactory in terms of both 
efficiency and conduct.  Nevertheless, it was recommended 
that the Veteran be retained on active duty.  A February 1985 
ADAPCP report reflects that the Veteran was found to be 
progressing in the program, and that the Commander's 
appraisal of the Veteran's progress and military 
effectiveness was satisfactory.  A May 1985 ADAPCP report 
reflects the same findings.  

There is no separation from service examination in the file.  
The Veteran's service treatment records are otherwise 
negative for diagnoses, treatment, or complaints of a 
psychological disorder.  

The Veteran also indicated treatment at the Army Hospital in 
Fort Carson, Colorado for anxiety and depression during his 
period of service.  However, the Veteran never specified the 
dates of his alleged treatment at this hospital.  Therefore, 
the RO's March 2004 request for these records was 
unsuccessful, as in-patient clinical records can only be 
searched within a one-year time frame.  The Board notes that 
there is no allusion to treatment at Fort Carson Army 
Hospital in the Veteran's service treatment records.  
Moreover, in a November 1998 VA treatment record, the Veteran 
denied hospitalization during his period of service, although 
he acknowledged some treatment for alcohol abuse while in the 
military.  Finally, as will be discussed in more detail 
below, the Veteran has never reported receiving treatment for 
mental health issues during service in the numerous post-
service treatment records addressing his psychological 
disorders.  Thus, the Board is unable to find that the 
Veteran was treated for anxiety or depression during service.  

After the Veteran's discharge from active duty in August 
1985, an August 1986 letter from the Veteran's Unit Commander 
reflects that he had four unexcused absences from the unit 
training assembly.  In a letter postmarked October 1986, the 
Veteran wrote to the Commander that he would be unable to 
make the weekend drills and requested that he be put back 
into inactive service.  In support of his request, he 
explained that he was having personal problems with his 
family, he did not have any transportation, and his only job 
required weekend hours which he could not afford to miss.  

The next available treatment record is dated in September 
1994, approximately nine years after the Veteran's separation 
from service.  This record reflects that the Veteran was seen 
for a psychiatric evaluation to assess his need for 
medication for episodes of anxiety and panic attacks.  The 
Veteran stated that over the past two months "things had 
been getting worse."  He had just completed a chemical 
dependency program at a treatment center, but had been 
drinking since he was discharged.  He stated that he went to 
the treatment center because he had been using crack cocaine.  
The Veteran reported that his use of alcohol and drugs dated 
back to age fifteen when he began to use marijuana and 
alcohol.  The Veteran stated that his longest period of 
sobriety had been three years, and that was shortly after he 
came out of the Army.  The Veteran was diagnosed with alcohol 
and cocaine dependence, anxiety attacks that were possibly 
due to cocaine withdrawal, and a mixed personality disorder.  

In an October 1994 treatment record, the Veteran reported 
that approximately one month earlier he began to experience 
some panic symptoms.  He stated they began around August 1994 
after he was seen in the emergency room and was given an 
inhaler for lung congestion.  The Veteran denied previous 
mental health contact.  The Veteran reported a history of 
chemical dependency dating back for sixteen years.  Around 
March 1994 he began using crack cocaine fairly heavily and 
had used methamphetamines on a sporadic basis.  The Veteran 
reported that he was treated at the chemical dependency 
treatment center in June 1994 and since then had continued to 
use illicit chemicals.  The Veteran stated that he joined the 
U.S. Army after high school, where he served from 1982 to 
1985, and was stationed in Germany.  While in Germany he 
reports that he smoked a lot of hashish.  However, he did not 
get into any trouble for it.  The Veteran did not mention 
treatment for any psychological disorder in the service.  

An October 1995 VA treatment record reflects that the Veteran 
requested treatment on a court order for alcohol dependency.  
The Veteran reported that he had been drinking alcohol to 
help him calm down and deal with his panic attacks.  The 
Veteran reported that up until four or five months ago he had 
been smoking marijuana since age seventeen.  The Veteran 
reported that when he was in the service he used "crank" 30 
to 40 times.  When asked about his psychiatric history, the 
Veteran reported that for a brief period of time about one 
year ago he saw a psychiatrist for his panic attacks.  The 
Veteran denied any history of psychiatric hospitalizations 
for mental illness.  The examiner noted that at this time the 
Veteran did not give a history suggestive of a mood disorder.  
The Veteran was diagnosed with alcohol dependence, an anxiety 
disorder not otherwise specified versus a substance abuse 
induced anxiety disorder, poly-drug dependence, and nicotine 
dependence.  

In another October 1995 VA treatment record, the Veteran 
reported that he had been using drugs and alcohol off and on 
since the age of fifteen.  

In an October 1995 VA treatment record of the same day, the 
Veteran stated that there were some rank reductions during 
his period of service. 

A December 1995 treatment record reflects that the Veteran 
sought medication to decrease his anxiety generated by 
withdrawal from crack cocaine.  

An April 1998 treatment record reflects that the Veteran had 
fairly clear anxiety symptoms probably due to a panic 
disorder, but no significant depressive symptoms. 

In a June 1998 treatment record, the Veteran reported a 
history of panic episodes which started several years ago.  
He stated that he underwent some outpatient treatment in 1994 
which was brief.  He had been on Prozac, Zoloft, and 
Trazodone, but he stated these medications made the panic 
episodes worse.  He denied any psychiatric hospitalization or 
suicide attempts.  He was diagnosed with a panic disorder 
without agoraphobia and alcohol dependence in early full 
remission. 

A November 1998 VA treatment record shows that the Veteran 
sought admission to the chemical dependency treatment 
program.  As discussed above, the Veteran stated that he was 
never hospitalized in the military but did get some treatment 
for alcohol abuse. 

A June 2000 VA treatment record reflects that the Veteran 
presented himself for the chemical dependency treatment 
program.  He reported a history similar to the one he had 
given in prior treatment records, except that he stated he 
began using alcohol and marijuana at the age of 19 rather 
than 15 as he previously reported. 

An August 2000 VA treatment record reflects a diagnosis of 
depressive disorder. 

In a January 2001 Fremont Community Health Services (FCHS) 
record, the Veteran reported that he had experienced anxiety 
and panic attacks since 1993. 

A January 2003 note from FCHS indicates that the Veteran has 
had a severe anxiety disorder for many years, and that in 
1993 he began having panic attacks.  This note reflects that 
the Veteran has been on a number of medications to help 
control his anxiety and panic attacks. 

A March 2003 Request for Medical Opinion from the Minneapolis 
Department of Economic Assistance reflects a diagnosis of 
depression, anxiety, and panic attacks dating from 1999.  

In a letter received by the Board in June 2003, a friend of 
the Veteran states that he grew up with him and that they 
played sports together through high school.  The friend 
states that he did not see the Veteran for over three years 
when the latter went into the service.  The friend states 
that when the Veteran left the service, he seemed to distance 
himself from the friend and the other guys in the area he 
used to spend time with.  The friend states that he did not 
know until a few years ago that the Veteran had been 
suffering from depression and anxiety.  The friend also 
indicated that the Veteran is much less social with women 
than he was before the service.

In a July 2003 letter, the Veteran's therapist stated that 
the Veteran has been his client since April 2003 and has had 
six therapy sessions since that date.  The therapist stated 
that he is treating the Veteran for his symptoms of 
depression, anxiety, and panic attacks.  The therapist 
concluded that it is at least as likely as not that the 
Veteran's psychological issues stem from his experiences in 
the military.  

Based on the available service treatment records, the Board 
finds that the Veteran's depression and anxiety did not 
manifest in service.  While the Veteran underwent a mental 
status evaluation in November 1984, there is no indication 
that it was performed because he was exhibiting symptoms of a 
psychiatric disorder.  Rather, it was performed in response 
to a request that he be discharged.  Significantly, the 
evaluation reflects that the Veteran's psychological 
condition was normal.  The Veteran argues in his NOD that his 
alcohol use in the service and thereafter was a form of 
"self-medication" to treat his anxiety and panic attacks.  
However, in treatment records dated in September 1994, 
October 1994, and October 1995, the Veteran reported that he 
had been using alcohol and drugs since he was fifteen.  Thus, 
there is no indication that the Veteran's alcohol and drug 
use during service represented a change in habits that might 
be suggestive of an underlying psychological disorder which 
had begun to manifest at that time.  Moreover, none of the 
Veteran's treating physicians and therapists have found that 
his alcohol use was caused by his anxiety disorder. The Board 
also notes that the Veteran has never alleged that a 
particular incident occurred in service which might give rise 
to his anxiety and panic attacks.  In the October 2005 VA 
treatment record, the Veteran reported that there were some 
rank reductions in service.  However, this alone, without 
more, does not suffice to show that the Veteran had an 
anxiety disorder in service.  Such rank reductions would be 
in keeping with the fact that the Veteran reported and was 
treated for alcohol dependence in the service.  Thus, the 
Board does not find that the Veteran exhibited a 
psychological disorder in the service based on the service 
treatment records.  

The Board has also considered the Veteran's unexcused 
absences from reserve training, and his October 1986 letter 
to the Unit Commander requesting that he be put back into 
inactive service.  Other than the Veteran's allusion to 
family problems, there is no indication in this letter that 
the Veteran could not attend his trainings due to a 
psychological disorder.  The fact that the Veteran was having 
problems with his family, without more, is not sufficient to 
find that the Veteran had an anxiety disorder at this time.  

There is also no evidence of continuity of symptoms between 
the Veteran's psychiatric disorder and his period of service.  
The Veteran's post-service treatment records consistently 
show that the Veteran did not report a history of anxiety or 
panic attacks prior to 1994 or 1993.  The first diagnosis of 
a depressive disorder is found in the August 2000 VA 
treatment record.  Thus, there is an interval of about eight 
or nine years between the Veteran's period of service and his 
reported manifestation of anxiety and panic attack.  He was 
not diagnosed with depression until fifteen years after 
service.  The fact that a number of years had passed after 
the Veteran's separation from service before his psychiatric 
disability began to manifest weighs heavily against a finding 
that it was incurred in service absent affirmative evidence 
to the contrary.  The Veteran never once reported in the 
post-service treatment records, which span a period of well 
over a decade, that his depression or


anxiety began in the service or that he received treatment 
for a psychological condition in the service.  Moreover, 
these records show a long history of extensive alcohol and 
drug use.  Indeed, most of the treatment reflected in these 
records occurred in the context of the Veteran seeking help 
for his dependence on alcohol.  The Board notes that 
compensation shall not be paid for disabilities resulting 
from the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. § 3.1(n) (2009).  The 
September 2004 treatment record and October 2005 VA treatment 
record indicate that the Veteran's anxiety disorder may be 
due to substance abuse withdrawal.  To the extent the 
Veteran's anxiety and depression are a result of his 
substance abuse, he is not entitled to compensation.  See id.  

The Board acknowledges the June 2003 letter from the 
Veteran's friend, stating that the Veteran had been quite 
social and active before the service, and much more remote 
after the service.  The Board finds this statement credible.  
However, there is no indication that the Veteran had become 
more remote due to an anxiety disorder as opposed to his 
alcohol and drug use or for other reasons.  The Veteran's 
friend himself, as a lay person, does not have the medical 
training or expertise to conclude that the Veteran's behavior 
was a result of an anxiety disorder that began during 
service.  See Espiritu, supra.  Moreover, the Board finds 
that the absence of any treatment in the service for an 
anxiety disorder, the fact that the Veteran never reported in 
the post-service treatment records that his mental disorders 
began prior to 1994 or 1993, and the fact that the Veteran 
has a history of extensive alcohol and drug abuse which may 
have lead to his remoteness, substantially outweighs the 
probative value of this letter as evidence of a nexus to 
service. 

Finally, the Board has considered the July 2003 letter from 
the Veteran's therapist opining that it is as least as likely 
as not that the Veteran's psychological issues stem from his 
experiences in the military.  Unfortunately, the Board cannot 
give any weight to this letter, as the therapist provided no 
rationale for his opinion.  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008), the Court held that the probative 
value of a medical opinion derives from its reasoning.  Thus, 
neither a VA medical examination report nor a private medical 
opinion is entitled to any weight if it contains only data 
and conclusions. Id.  As the July 2003 letter contains only 
the doctor's bare conclusion, and does not account for the 
fact that the Veteran's anxiety and depression were not 
mentioned in service or for years thereafter, the Board can 
give no weight to this letter as evidence that the Veteran's 
psychiatric disorder was incurred in service.  

In sum, the Board finds that the Veteran has a history of 
heavy alcohol and drug use dating back to before he entered 
the service and which continued during the service and for 
years thereafter.  While the Veteran was treated for alcohol 
abuse in service, there is no evidence that he was treated 
for or complained of anxiety, panic attacks, or any other 
psychological disorder in the service, or that his alcohol 
abuse was a result of a psychological disorder.  The Veteran 
never reported in the numerous post-service treatment records 
addressing his psychiatric disorder that it first manifested 
in service.  Instead, the Veteran has consistently reported 
that his anxiety and panic disorder first manifested around 
1994 or almost ten years since his separation from service.  
This evidence against a nexus to service outweighs the 
Veteran's contentions that his alcohol use in service 
reflected an anxiety disorder, the letter from the Veteran's 
friend that the Veteran was more remote after service, and 
the letter from the Veteran's doctor, to which the Board 
gives no weight. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a psychiatric disorder must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in December 2001, prior to 
initial adjudication of his claim, informed the Veteran of 
the types of evidence he should submit in support of his 
claim, and the evidence VA had requested on his behalf.  
However, it did not provide notice regarding the elements of 
service connection or explain the Veteran's and VA's 
respective duties for obtaining evidence.  Letters sent to 
the Veteran in December 2006, March 2007, May 2007, and July 
2007 satisfied all notice elements under the VCAA.  However, 
several of these letters, sent to the Veteran at different 
addresses based on address searches undertaken by the RO, 
were returned to VA as undeliverable.  While VA has a duty to 
assist the Veteran in developing evidence pertinent to his 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence, including providing VA with 
an address where he can be reached.  38 C.F.R. § 3.159(c).  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board also notes 
that, although these letters were not sent prior to initial 
adjudication of the Veteran's claim, the Veteran, assuming he 
did receive one of these letters, had ample opportunity to 
respond with additional argument and evidence before his 
claim was subsequently readjudicated and a supplemental 
statement of the case (SSOC) issued in July 2009.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes 
that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, service 
personnel records, VA medical records, and local county 
medical records are in the file.   The Veteran also 
identified treatment for anxiety and depression at the Fort 
Carson, Colorado Army Hospital during his period of service 
from August 1982 to August 1985.  The Veteran did not give 
more specific dates of treatment at this hospital.  The RO 
attempted to obtain these records in March 2004.  However, 
the National Personnel Records Center (NPRC) responded that 
it was unable to conduct a search for clinical records beyond 
a one-year time frame.  The Board notes that the Veteran did 
not respond to a March 2004 letter requesting him to provide 
specific dates and locations of medical treatment he received 
for his psychiatric condition.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  While there is evidence of a current disability, the 
Veteran has not submitted any evidence showing the occurrence 
of an in-service event, injury, or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations, that would support incurrence or aggravation of 
his psychiatric disorder, as discussed above.  Moreover, the 
Veteran first reported his anxiety and panic attacks in June 
1994, about nine years since his separation from service.  He 
was not diagnosed with depression until August 2000.  Thus, 
there is no indication that the Veteran's psychiatric 
disorder is related to service.  Moreover, based on the 
numerous post-service treatment records, which include 
detailed psychological assessments some of which suggest that 
the Veteran's anxiety is due to his alcohol and drug use, and 
which are negative for any indication that the Veteran's 
anxiety and depression are related to service, the Board 
finds there is sufficient evidence to decide the case.  
Accordingly, the Board concludes that an examination is not 
necessary to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


